DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 13 objected to because of the following informalities:  In line 6 of claim 13, it should read “one aperture” instead of “on aperture”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 – 22 of U.S. Patent No. 10,889,423 to Shadle in view of 11,059,646 to Shadle. 

Shadle (‘423) discloses an outer package arranged for securing an inner package comprising: a packaging material having at least one object fold line; a bonding label including a face stock having a top surface and a bottom surface with a top side adhesive layer on the top surface and a top side release liner on the top side adhesive layer and a second adhesive layer on the bottom surface of the face stock, wherein the top side release liner includes at least one disconnected subareas exposing a portion of the top side adhesive layer; the second adhesive layer affixing the bonding label to the packaging material in a location straddling an object fold line of the packaging material; and the packaging material being folded together about the object fold line such that a portion of the top side release liner covers the exposed portion of the top side adhesive layer (Claims 15 and 18) as in claim 13. With respect to claim 14, the packaging material is arranged to be at least partly unfolded and reshaped as an outer package within which the top side adhesive layer is exposed for securing an inner package within the outer package (Claim 16). Regarding claim 15, the top side adhesive layer and the second adhesive layer are composed of different adhesives for adhering to different packaging materials (Claim 17). For claim 16, a plurality of disconnected subareas are in the top side release liner (Claim 18). In claim 17, the bonding label is arranged to be folded about a designated fold line, wherein the disconnected subareas in the top side release liner are covered by remaining portions of the top side release liner upon being folded about the designated fold line (Claim 19). With regard to claim 18, the bonding label is arranged to be folded about a designated fold line, and the disconnected subareas in the top side release liner are disposed about opposing sides of the designated fold line such that the top side adhesive layer is precluded from contacted another portion of the top side adhesive layer through the disconnected subareas (Claims 20 and 21). Shadle (‘423) further discloses a packaging system comprising: an outer package having an interior surface with an object fold line; an inner package within the outer package; a bonding label including a face stock having a top surface and a bottom surface with a top side adhesive layer and a top side release liner on the top side adhesive layer and a second adhesive layer on the bottom surface of the face stock, wherein the top side release liner includes at least one aperture exposing the top side adhesive; the second adhesive layer affixing the bonding label to the interior surface of the outer package in a location straddling the object fold line; and the top side adhesive layer exposed through the at least one disconnected subarea in the top side release liner and affixing the bonding label to the inner package so that the inner package is attached to the outer package via the bonding label (Claim 22) as in claim 19. However, Shadle (‘423) fails to disclose wherein the top side release liner includes at least on aperture exposing a portion of the top side adhesive layer, and a plurality of apertures are in the top side release liner.

Shadle (‘646) teaches a face stock having a top surface and a bottom surface with a top side adhesive layer on the top surface and a top side release liner on the top side adhesive layer and a second adhesive layer on the bottom surface of the face stock, wherein the top side release liner includes a plurality of apertures exposing a portion of the top side adhesive layer (Claim 1) for the purpose of temporarily affixing one form of packaging material inside another form of packaging material (Column 1, lines 63 – 65).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of apertures in the top side release layer in Shadle (‘423) in order to temporarily affix one form of packaging material inside another form of packaging material as taught by Shadle (‘646).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                            August 25, 2022